DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. U.S. Patent App. Pub. No. 2016/0211899 in view of Madan U.S. Patent App. Pub. No. 2017/0034795 and Kim U.S. Patent App. Pub. No. 2011/0182375.
Regarding claims 1 and 12, Yang discloses an apparatus performing a method, the apparatus comprising: a non-transitory memory storage comprising instructions (¶ [0222]); and one or more processors in communication with the memory storage (processor 710 – Fig. 7), wherein the instructions, when executed by the one or more processors, cause the apparatus to: measure a sounding reference signal (SRS) sent by each terminal of at least one terminal, to determine a first measurement of each terminal (see step 120 – Fig. 2), as the base station receives an uplink sounding signal of the UE and determines an average uplink receive power of each of the beams according to the uplink sounding signal of the UE (see ¶ [0134]), calculate a second spectral efficiency of each beam group of a plurality of beam groups based on the first spectral efficiency of each terminal, wherein each beam group comprises at least one first beam, and the at least one first beam group covers one or more terminals of the at least one terminal, as Yang discloses that, based on the first measurement, a second measurement corresponding to a spectral efficiency of a beam group is determined by a determining unit 570 of a base station 500 (see ¶¶ [0157], [0165]-[0166]); and determine a target beam group from the plurality of beam groups based on the second spectral efficiency of each beam group (see ¶ [0166]).  While Yang does not expressly disclose that the first measurement is a first spectral efficiency measure, Madan discloses that a measure of spectral efficiency is directly proportional to an average signal power (¶ [0108]).  Accordingly, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a measure of spectral efficiency as disclosed by Madan, as an alternative to an average uplink receive power, for the first measurement of Yang used in beam selection, as use of spectral efficiency takes into account interference signal power information which would have a negative effect on cell capacity (i.e. see Kim, ¶¶ [0027]-[0033]).
Regarding claims 2 and 13, Yang discloses measuring the SRS includes measuring the SRS to determine an equivalent channel response (i.e. a channel measurement is determined from the reference signal – ¶ [0004]); and calculating a power level of each first beam based on the equivalent channel response of each first beam (see ¶¶ [0069], [0080]); where Madan discloses that the first spectral efficiency of each terminal employed in the proposed combination is based on the power level of each first beam (see ¶ [0108]).
Regarding claims 3 and 14, in the proposed combination, Madan discloses that spectral efficiency is based on the signal power divided by the interference of signals/beams for the cell (see ¶ [0108]), where Kim discloses that such a ratio is referred to as an SINR (¶ [0081]).
Regarding claim 11, Yang further discloses grouping beams based on coverage of the beams to form the plurality of beam groups (¶ [0012]).
Allowable Subject Matter
Claims 4-10 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Neff can be reached on 571-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        6/13/2022